June 22, 2009 United States Securities and Exchange Commission Washington, D.C. 20549 Attn: H. Christopher Owings, Assistant Director Ronald E. Alper, Staff Attorney Re: Hotel Outsource Management International, Inc. Registration Statement on Form S-1 Filed May 1, 2009; Amendment No. 1 to Registration Statement on Form S-1 Filed June 5, 2009 File No. 333-158929 Forms 10-K and 10-K/A for Fiscal year ended December 31, 2008 Filed April 13, 2009 and April 17, Forms 10-Q and 10-Q/A for Period ended March 31, 2009 Filed May 15, 2009 and May 22, File No. 000-50306 Dear Mr. Owings: As per our conversation with Ronald Alper of the Commission, we have revised the Registration Statement to indicate that Jacob Ronnel is signing the Registration Statement on his own behalf as Principal Accounting Officer and Principal Financial Officer of Hotel Outsource Management International, Inc. All future periodic filings will clearly indicate which officer on his or her own behalf is signing as Principal Accounting Officer and Principal Financial Officer of the company. Thank you. Very truly yours, /s/Andrea I. Weinstein Andrea I. Weinstein AIW: lr
